 Case 3:21-cv-00211-RAH-ECM-KCN Document 37 Filed 04/12/21 Page 1 of 7




                 Case No. 3:21-cv-211-RAH-ECM-KCN

            IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF ALABAMA
                      EASTERN DIVISION


                  THE STATE OF ALABAMA, et al.,
                                 Plaintiffs,
                                     v.
      UNITED STATES DEPARTMENT OF COMMERCE, et al.,
                                Defendants.

CONSENT MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF BY
       (1) SENATE OF PENNSYLVANIA REPUBLICAN CAUCUS,
  (2) PENNSYLVANIA SENATE PRESIDENT PRO TEMPORE JAKE
                         CORMAN, AND
   (3) PENNSYLVANIA SENATE MAJORITY LEADER KIM WARD


                               Albert L. Jordan
                            Jonathan A. Griffith
                 Wallace, Jordan, Ratliff, & Brandt, L.L.C.
                  800 Shades Creek Parkway, Suite 400
                      Birmingham, Alabama 35209
                          Phone: (205) 870-0555
                            Fax: (205) 871-7534
                       bjordan@wallacejordan.com
                       jgriffith@wallacejordan.com

          Attorneys for Senate of Pennsylvania Republican Caucus,
         Pennsylvania Senate President Pro Tempore Jake Corman,
            and Pennsylvania Senate Majority Leader Kim Ward
  Case 3:21-cv-00211-RAH-ECM-KCN Document 37 Filed 04/12/21 Page 2 of 7




     CONSENT MOTION FOR LEAVE TO FILE AN AMICUS BRIEF

      The Senate of Pennsylvania Republican Caucus (the “Caucus”), the

Pennsylvania Senate President Pro Tempore of the Jake Corman, and the

Pennsylvania Senate Majority Leader Kim Ward hereby move this Court for leave to

file an amicus curiae brief in support of the Complaint for Declaratory and Injunctive

Relief filed by the State of Alabama and others. The Plaintiffs and the Defendants in

this action have consented to this motion and the filing of the amicus curiae brief

proposed herein.

      The Caucus is composed of all Republican members of the Senate of the State

of Pennsylvania. Under Article II, § 16 of the Pennsylvania Constitution, the Senate is

composed of 50 members. The Senate is one part of the General Assembly of

Pennsylvania in which “the legislative power of this Commonwealth” is vested, under

Article II, § 1 of the State Constitution. The Caucus was created with the Senate's

constitutional authority under Article II of the State Constitution. At present, the

Caucus is composed of 27 Senate members, and one Independent who caucuses with

Republicans. The Caucus is said to be “an integral constituent of the Senate” and to

perform “essential legislative functions and administrative business in the Senate.”

Precision Mktg., Inc. v. Com., Republican Caucus of the Sen. of PA, 78 A.3d 667, 675

(Pa. Cmwlth. 2013).




                                          1
   Case 3:21-cv-00211-RAH-ECM-KCN Document 37 Filed 04/12/21 Page 3 of 7




       The President Pro Tempore Jake Corman (“PPT”) is an officer of the State

Senate, as established by Art. II, § 9 of the State Constitution. Subject to election by

the full Senate, the PPT serves as the President of the Senate in the absence of the

Lieutenant Governor. Pa. Const., Art. IV, § 4. The PPT is also responsible, along with

the Speaker of the House, for certifying the four (4) legislative members of the

Legislative Reapportionment Commission under Pennsylvania’s Constitution. Pa.

Const. Art. II, § 17(b).

       The Majority Leader Kim Ward is elected by vote of the Caucus. According to

the Rules of the Senate, the Majority Leader serves as President of the Senate in the

absence of the Lieutenant Governor and of the PPT. See Rules of the Senate of

Pennsylvania, Rule 5 (adopted Jan. 5, 2021). In addition to her role with the Senate,

the Majority Leader is a member of the Commonwealth’s Legislative

Reapportionment Commission. Pa. Const. Art. II, § 17(b).

       Part of the Senate’s lawmaking power, and therefore the Caucus, involves the

establishment of district lines for the members of Congress elected from Pennsylvania.

See 2 U.S.C. § 2c (“there shall be established by law a number of districts equal to the

number of Representatives to which such State is so entitled . . . .”). In addition, the

boundaries of the Senate districts are adjusted by a Legislative Reapportionment

Commission “in each year following the year of the Federal decennial census.” Pa.

Const., Art. II, § 17(a), (c).


                                           2
  Case 3:21-cv-00211-RAH-ECM-KCN Document 37 Filed 04/12/21 Page 4 of 7




      This action is one of extraordinary and widespread public interest. The failure

of the Defendants to issue intrastate census data by the March 31 statutory deadline

has widespread potential impact across the country. Moreover, the adjustments to

census data in the name of protecting privacy can affect accuracy in an adverse way,

and the usefulness of the census in public policy-making. The need for that census

data by officials with duties or interests in intrastate apportionment of election

positions has been recognized as enough to support status as a party due relief. See

Department of Commerce v. United States House of Representatives, 525 U.S. 316,

333–34 (1999) (noting required use of census under Pennsylvania Constitution for

intrastate reapportionment, and standing of county voters). A fortiori, the interest of

these officials should be sufficient to allow filing as amici where those issues are

presented. This brief seeks to provide the perspective of officials in one State

impacted by the failure to provide timely and accurate data from the federal census. A

proposed form of a brief from these amici parties is attached hereto.


      Respectfully submitted on April 12, 2021.


                                              s/ Albert L. Jordan
                                              Albert L. Jordan
                                              bjordan@wallacejordan.com

                                              s/ Jonathan A. Griffith
                                              Jonathan A. Griffith
                                              jgriffith@wallacejordan.com


                                          3
  Case 3:21-cv-00211-RAH-ECM-KCN Document 37 Filed 04/12/21 Page 5 of 7




OF COUNSEL:
Wallace, Jordan, Ratliff & Brandt, L.L.C.
800 Shades Creek Parkway, Suite 400
Birmingham, Alabama 35208
Phone: (205) 870-0555
Fax: (205) 871-7534

    Attorneys for Amicus Curiae Senate of Pennsylvania Republican Caucus,
          Pennsylvania Senate President Pro Tempore Jake Corman,
              and Pennsylvania Senate Majority Leader Kim Ward




                                        4
  Case 3:21-cv-00211-RAH-ECM-KCN Document 37 Filed 04/12/21 Page 6 of 7




                         CERTIFICATE OF SERVICE

      I certify that on April 12, 2021, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notification of such filing
to:

Brian M. Boynton                                 Steve Marshall
Acting Assistant Attorney General                Attorney General of Alabama
Alexander K. Haas                                Edmund G. LaCour Jr.
Director, Federal Programs Branch                Solicitor General
Brad P. Rosenberg                                A. Barrett Bowdre
Assistant Director, Federal Programs             Deputy Solicitor General
Branch                                           James W. Davis
Elliott M. Davis                                 Winfield J. Sinclair
Zachary A. Avallone                              Brenton M. Smith
John Robinson                                    Assistant Attorneys General
Trial Attorneys                                  State of Alabama
Civil Division, Federal Programs Branch          Office of the Attorney General
U.S. Department of Justice                       501 Washington Avenue
1100 L St. NW                                    Montgomery, Alabama 36130
Washington, DC 20005                             Edmund.LaCour@AlabamaAG.gov
elliott.m.davis@usdoj.gov                        Barrett.Bowdre@AlabamaAG.gov
                                                 Jim.Davis@AlabamaAG.gov
Jason B. Torchinsky                              Winfield.Sinclair@AlabamaAG.gov
Jonathan P. Lienhard                             Brenton.Smith@AlabamaAG.gov
Shawn T. Sheehy
Phillip M. Gordon                                Christopher W. Weller
Holtzman Vogel Josefiak Torchinsky, PLLC         Capell & Howard, P.C.
15405 John Marshall Hwy                          150 South Perry Street
Haymarket, VA 20169                              Montgomery, AL 36104
jtorchinsky@hvjt.law                             Chris.weller@chlaw.com
jlienhard@hvjt.law
ssheehy@hvjt.law                                 Rik S. Tozzi
pgordon@hvjt.law                                 Ryan J. Hebson
                                                 Attorneys for Amici States
                                                 BURR & FORMAN LLP
                                                 420 North 20th Street, Suite 3400
                                                 Birmingham, Alabama 35203
                                                 rtozzi@burr.com
                                                 rhebson@burr.com

                                         5
  Case 3:21-cv-00211-RAH-ECM-KCN Document 37 Filed 04/12/21 Page 7 of 7




SEAN D. REYES
Attorney General of Utah
MELISSA A. HOLYOAK*
Solicitor General
STATE OF UTAH
OFFICE OF THE ATTORNEY
GENERAL
350 N. State Street, Suite 230
P.O. Box 142320
Salt Lake City, UT 84114-2320
melissaholyoak@agutah.gov
*pro hac vice application forthcoming


                                            s/ Albert L. Jordan
                                            OF COUNSEL




                                        6
